
	

113 HR 5220 IH: No More Land Act
U.S. House of Representatives
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5220
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2014
			Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Land and Water Conservation Fund to limit the use of funds available from the Land and
			 Water Conservation Fund Act of 1965 to use for maintenance.
	
	
		1.Short titleThis Act may be cited as the No More Land Act.
		2.Limitation on use of funds from land and water conservation fundThe Land and Water Conservation Fund Act of 1965 is amended—
			(1)in section 1(b)(2) (16 U.S.C. 460l–4(b)(2)) by striking acquisition and development and inserting maintenance;
			(2)in section 5 (16 U.S.C. 460l–7) in the last sentence, in the text preceding paragraph (1), by
			 striking acquisition and inserting maintenance;
			(3)in section 7(a) (16 U.S.C. 460l–9(a))—
				(A)in the matter preceding paragraph (1) by inserting for maintenance after otherwise allotted;
				(B)in paragraph (1)—
					(i)in the matter preceding the first undesignated paragraph by striking For the acquisition and inserting For the maintenance;
					(ii)by amending the second undesignated paragraph to read as follows:
						
							National forest systemWilderness areas of the National Forest System, and other areas of national forests that are
			 primarily of value for outdoor recreation..
					(iii)by amending the third undesignated paragraph to read as follows:
						
							National wildlife refuge systemFederal lands that are acquired for endangered species and threatened species under section 5(a) of
			 the Endangered Species Act of 1973; areas acquired under section 2 of the
			 Act of September 28, 1962 (16 U.S.C. 460k–1); national wildlife refuge
			 areas acquired under section 7(a)(5) of the Fish and Wildlife Act of 1956
			 (16 U.S.C. 742f(a)(4)), and wetlands acquired under section 304 of the
			 Emergency Wetlands Resources Act of 1986; and any areas acquired for the
			 National Wildlife Refuge System by specific Acts.; and
					(C)by striking paragraph (3);
				(4)in subsection (b) of section 7 (16 U.S.C. 460l–9(b)) by striking unless and all that follows through the end of the subsection and inserting a period;
			(5)by striking subsection (c) of section 7 (16 U.S.C. 460l–9(c)); and
			(6)by striking sections 9 and 10 (16 U.S.C. 460l–10a and 460l–10b).
			3.Requirement to reduce backlogged maintenanceThe head of each covered landholding agency shall—
			(1)by not later than the end of the 5-fiscal-year period beginning on the date of the enactment of
			 this Act, reduce by at least 20 percent the dollar value of backlogged
			 maintenance that exists on the date of the enactment of this Act with
			 respect to lands under the administrative jurisdiction of the agency; and
			(2)by not later than the end of each 5-fiscal-year period thereafter, reduce the dollar value of
			 backlogged maintenance that exists on the first day of that period with
			 respect to lands under the administrative jurisdiction of the agency, by
			 an amount that is equal to or greater than the sum of—
				(A)20 percent of the dollar value of backlogged maintenance that exists on the date of the enactment
			 of this Act with respect to such lands;
				(B)the amount of any reduction in backlogged maintenance previously required under this section that
			 has not been carried out; and
				(C)any additional backlogged maintenance that arose on or after the date of the enactment of this Act
			 and that has not been carried out.
				4.Reports on reduction of backlogged maintenance
			(a)In generalThe head of each covered landholding agency shall publish and submit reports to the Congress that—
				(1)document the progress made by the agency in reducing backlogged maintenance with respect to lands
			 under the administrative jurisdiction of the agency, including a statement
			 of—
					(A)the dollar value of the reduction in backlogged maintenance that has been achieved by the agency in
			 the 5-fiscal-year period covered by the report;
					(B)whether or not the agency, in the 5-fiscal-year period covered by the report, has achieved the
			 reduction in backlogged maintenance required to be achieved by the agency
			 under section 3 for that period; and
					(C)the amount (if any) by which the dollar value stated in subparagraph (A) is less than the amount of
			 reduction in backlogged maintenance that is required to be achieved by the
			 agency under section 3;
					(2)include a prioritized list of construction, deferred maintenance, and regular maintenance projects
			 the agency must carry out in order to achieve reductions in backlogged
			 maintenance required under section 3; and
				(3)include a plan for carrying out such projects over the next 5 fiscal years.
				(b)Timing of reportsThe head of a covered landholding agency—
				(1)shall publish and submit the first report under this section by not later than 30 days after the
			 end of the first 5-fiscal-year period beginning after the date of the
			 enactment of this Act; and
				(2)shall publish and submit subsequent reports under this section by not later than 30 days after the
			 end of each subsequent 5-fiscal-year period thereafter until all
			 backlogged maintenance has been completed with respect to lands under the
			 administrative jurisdiction of the agency.
				(c)Final reportNot later than December 31 of the year in which all backlogged maintenance has been completed with
			 respect to lands under the administrative jurisdiction of a covered
			 landholding agency, the head of the agency shall submit to the Congress a
			 final report that, in detail—
				(1)prioritizes lands that are owned by the Federal Government and under the administrative
			 jurisdiction of the agency, based on the success of programs of the agency
			 that relate to such lands;
				(2)describes a system of regular maintenance that is required with respect to such lands; and
				(3)includes a prioritized list of capital improvement projects for such lands.
				5.Prioritization of landsNot later than 4 years after the date of the enactment of this Act, the head of each covered
			 landholding agency shall submit to the Congress a report that prioritizes
			 lands that are owned by the Federal Government and under the
			 administrative jurisdiction of the agency, from highest to lowest priority
			 in the order of their importance to the success of programs carried out by
			 the agency.
		6.DefinitionsIn this Act:
			(1)Backlogged maintenanceThe term backlogged maintenance—
				(A)means the total dollar value of regular maintenance, deferred maintenance, and capital improvement
			 to be carried out with respect to lands under the administrative
			 jurisdiction of a covered landholding agency that has not been completed;
			 and
				(B)is deemed to be, on the date of the enactment of this Act—
					(i)$600,000,000 with respect to lands under the administrative jurisdiction of the Bureau of Land
			 Management;
					(ii)$2,300,000,000 with respect to lands under the administrative jurisdiction of the United States
			 Fish and Wildlife Service;
					(iii)$314,000,000 with respect to lands under the administrative jurisdiction of the Forest Service; and
					(iv)$11,500,000,000 with respect to lands under the administrative jurisdiction of the National Park
			 Service.
					(2)Covered landholding agencyThe term covered landholding agency means each of—
				(A)the Bureau of Land Management;
				(B)the United States Fish and Wildlife Service;
				(C)the Forest Service; and
				(D)the National Park Service.
				(3)MaintenanceThe term maintenance means the upkeep of real property, including capital improvement and development.
			
